               Case 2:19-cv-00729-JCC Document 1 Filed 05/15/19 Page 1 of 4




 1   Noelle E. Dwarzski, WSBA No. 40041
     McKENZIE ROTHWELL BARLOW
 2     & COUGHRAN, P.S.
     1325 Fourth Ave Suite 910
 3   Seattle, WA 98101
     Telephone: (206) 224-9900
 4   Facsimile: (206) 224-9820
     E-mail: noelled@mrbclaw.com
 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9
     BOARD OF TRUSTEES OF THE
10   WESTERN METAL INDUSTRY                              NO.
     PENSION FUND,
11
                                  Plaintiff,             COMPLAINT FOR BREACH OF
12            v.                                         COLLECTIVE BARGAINING
                                                         AGREEMENT AND DELINQUENT
13   PAUL BRONG MACHINE WORKS,                           CONTRIBUTIONS (ERISA)
     LLC, Oregon Registry No. 52366292,
14
                                  Defendant.
15

16           For their complaint, plaintiffs allege as follows:

17                                     I. PARTIES AND JURISDICTION

18           1.           Plaintiff is the Board of Trustees of the Western Metal Industry Pension Fund

19   (“Trust Fund”), a joint labor-management trust fund created under Section 302(c) of the

20   Labor Management Relations Act, (hereafter referred to as the Act), 29 U.S.C. 186(c) and

21   governed by the Employee Retirement Income Security Act of 1974, 29 U.S.C. 1001, et seq.

22   as amended (hereafter ERISA).


     COMPLAINT FOR BREACH OF COLLECTIVE
     BARGAINING AGREEMENT – 1                                                    McKENZIE ROTHWELL BARLOW
                                                                                        & COUGHRAN, P.S.
                                                                                  1325 FOURTH AVE., SUITE 910
                                                                                       SEATTLE, WA 98101
      7301 008 ue151203                                                                   (206) 224-9900
               Case 2:19-cv-00729-JCC Document 1 Filed 05/15/19 Page 2 of 4




 1            2.          Paul Brong Machine Works, LLC (“Paul Brong”) is an Oregon limited liability

 2   company with its primary place of business located at 421 NE 12th Avenue, Portland, Oregon

 3   97232.

 4            3.          Jurisdiction is conferred on this Court by ERISA § 502, 29 U.S.C. § 1132.

 5            4.          Venue is appropriate in the Division of Seattle, King County, WA under

 6   ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), because the Trust is administered in King

 7   County, Washington.

 8                                          II. CLAIM FOR RELIEF

 9            5.          At all material times, Paul Brong has been signatory to a collective bargaining

10   agreement (“CBA”) and other agreements with the International Association of Machinists

11   and Aerospace Workers, Willamette Lodge No. 63 (the “Union”).

12            6.          At all material times, Paul Brong was, and is, obligated to perform in

13   accordance with the terms of the CBA and any other agreements between it and the Union.

14            7.          The CBA and other agreements incorporate the terms of the Trust Agreement

15   governing the Trust Fund.

16            8.          At all material times, Paul Brong was required to submit contributions to the

17   Western Metal Industry Pension Fund on behalf of its employees performing work covered by

18   the CBA.

19            9.          Paul Brong has failed to submit its contributions in accordance with the CBA,

20   its other agreements, and the Trust Agreement thereby breaching ERISA §§ 502 and 515, 29

21   U.S.C. §§ 1132 and 1145.

22            10.         Paul Brong has employed employees for whom employee benefit contributions


     COMPLAINT FOR BREACH OF COLLECTIVE
     BARGAINING AGREEMENT – 2                                                     McKENZIE ROTHWELL BARLOW
                                                                                         & COUGHRAN, P.S.
                                                                                   1325 FOURTH AVE., SUITE 910
                                                                                        SEATTLE, WA 98101
      7301 008 ue151203                                                                    (206) 224-9900
                Case 2:19-cv-00729-JCC Document 1 Filed 05/15/19 Page 3 of 4




 1   are due under this obligation but has failed and refuses to make the required monthly

 2   contributions for such employees to the plaintiff Trust Fund.

 3            11.          Paul Brong owes an unknown amount of contributions and late fees to the

 4   Trust Fund for the period of June 2018 through current. The amount will be proved upon

 5   motions or at trial.

 6            12.          Under the terms of the trust agreement creating the Trust Fund and ERISA

 7   § 502(g)(2), 29 U.S.C. § 1132(g)(2), Paul Brong is obligated to pay liquidated damages,

 8   interest, reasonable attorney’s fees, and costs and expenses of suit.

 9            13.          Paul Brong owes $1,374.76 comprised of $644.46 in interest, $630.30 in

10   liquidated damages, and $100 in referral attorney fees for the delinquent month of May 2018.

11            14.          Paul Brong owes an unknown amount of liquidated damages, interest,

12   attorney’s fees, and costs and expenses of suit for the period of June 2018 through current.

13   The amount will be proven upon motions or at trial.

14   ////

15

16   ////

17

18   ////

19

20   ////

21

22


     COMPLAINT FOR BREACH OF COLLECTIVE
     BARGAINING AGREEMENT – 3                                                 McKENZIE ROTHWELL BARLOW
                                                                                     & COUGHRAN, P.S.
                                                                               1325 FOURTH AVE., SUITE 910
                                                                                    SEATTLE, WA 98101
       7301 008 ue151203                                                               (206) 224-9900
               Case 2:19-cv-00729-JCC Document 1 Filed 05/15/19 Page 4 of 4




 1           WHEREFORE, the plaintiff prays for judgment against Paul Brong Machine Works,

 2   LLC as follows:

 3           (a) For all contributions, liquidated damages, interest, and attorney fees found to be

 4           due and owing for May 2018 through date of judgment;

 5           (b) For actual attorney fees and costs of expenses of suit; and

 6           (c) For such other and further relief as the Court deems just and equitable.

 7                        DATED THIS 15th day of May, 2019.

 8                                                  /s/ Noelle E. Dwarzski
                                                    Noelle E. Dwarzski, WSBA # 40041
 9                                                  McKENZIE ROTHWELL BARLOW
                                                      & COUGHRAN, P.S.
10                                                  Attorneys for Plaintiff Trusts
                                                    1325 Fourth Ave., Suite 910
11                                                  Seattle, WA 98101

12

13

14

15

16

17

18

19

20

21

22


     COMPLAINT FOR BREACH OF COLLECTIVE
     BARGAINING AGREEMENT – 4                                                  McKENZIE ROTHWELL BARLOW
                                                                                      & COUGHRAN, P.S.
                                                                                1325 FOURTH AVE., SUITE 910
                                                                                     SEATTLE, WA 98101
      7301 008 ue151203                                                                 (206) 224-9900
